DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 06/02/2022.

Claim Status
3.	Claims 1-8, 21-24, 28-33, 35 and 36 are pending in this application.

Allowable Subject Matter
4.	Claims 1-8, 21-24, 28-33, 35 and 36 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for video file storage prediction by receiving a first set of video files at a node that delivers video files to client devices; receiving a second set of video files at the node, wherein the video files in the second set of video files are predicted in a prediction to be delivered by the node to a plurality of user accounts during a time period, wherein probabilities that are at a video file level of which video files may be accessed by each of the plurality of user accounts during the time period are used in the prediction; storing a third set of video files that have been requested by one or more clients at the node, wherein the first set of videos are stored in a first portion of the storage that is not changed for longer than the time period, the second set of video files is stored in a second portion of the storage that is not changed for the time period, and the third set of video files is stored in a third portion of the storage that is dynamically changed during the time period; after receiving the second set of video files at the node, receiving, by the node, a request for a video file from a client device; determining, by the node, whether the video file is stored in the first set of video files, the second set of video files, or the third set of video files; when the video file is stored in the first set of video files, the second set of video files, the third set of video files, sending, by the node, the video file from the first set of video files, the second set of video files, or the third set of video file…” in Independent Claim 1 to be obvious. 

Claim 8 directed to a non-transitory computer readable storage medium comprising instructions to execute corresponding method as recited in claim 1 is also allowed.
Claim 32 directed to a node comprising one or more computer processors and a non-transitory computer-readable storage medium comprising instructions to implement the corresponding method as recited in claim 1 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426